UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21622 Thrivent Financial Securities Lending Trust (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: October 31 Date of reporting period: July 31, 2008 Item 1. Schedule of Investments Financial Securities Lending Trust Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Commercial Paper (59.3%) Rate (+) Date Value Banking  Domestic (6.2% ) $9,000,000 Bank of America Corporation 2.780% 8/26/2008 $8,982,625 25,000,000 Barclays US Funding Corporation 2.780 9/29/2008 24,889,785 5,000,000 Dexia Finance, LLC 2.620 8/18/2008 4,993,814 25,000,000 Dexia Finance, LLC 2.800 10/20/2008 24,844,444 10,000,000 Greenwich Capital Holdings, Inc. « 2.880 10/14/2008 9,940,800 20,000,000 J.P. Morgan Chase & Company 2.500 9/26/2008 19,922,222 30,000,000 Members United Corporate Federal Credit Union 2.450 8/7/2008 29,987,750 30,000,000 Members United Corporate Federal Credit Union 2.450 8/8/2008 29,985,708 15,000,000 Societe Generale North American 2.770 9/17/2008 14,945,754 5,312,000 Societe Generale North American 2.650 9/18/2008 5,293,231 11,000,000 Societe Generale North American 2.990 8/15/2008 10,987,209 15,000,000 Societe Generale North American 2.980 8/18/2008 14,978,892 13,000,000 Societe Generale North American 2.800 9/12/2008 12,957,533 25,000,000 Societe Generale North American 2.660 9/24/2008 24,900,250 30,869,000 Society of New York Hospital Fund « 2.400 8/14/2008 30,842,247 25,000,000 Variable Funding Capital « 2.550 8/20/2008 24,966,354 Total Banking  Domestic Banking  Foreign (1.8% ) 30,000,000 Bank of Ireland 2.490 8/28/2008 29,943,975 6,000,000 Bank of Scotland plc 2.700 8/6/2008 5,997,750 25,000,000 DnB NORBank ASA 2.610 8/15/2008 24,974,625 25,000,000 Royal Bank of Scotland plc 2.610 9/26/2008 24,898,500 Total Banking  Foreign Brokerage (2.4% ) 25,000,000 Citigroup Funding, Inc. 2.650 8/11/2008 24,981,597 30,000,000 Citigroup Funding, Inc. 2.650 8/19/2008 29,960,250 30,000,000 Citigroup Funding, Inc. 2.650 8/20/2008 29,958,042 25,000,000 Citigroup Funding, Inc. 2.650 9/18/2008 24,911,667 4,900,000 MLTC Funding, Inc. « 3.000 8/14/2008 4,894,692 Total Brokerage Consumer Cyclical (1.7% ) 3,200,000 American Honda Finance Corporation 2.320 8/26/2008 3,194,844 23,000,000 Toyota Credit Puerto Rico 2.430 9/15/2008 22,930,138 30,000,000 Toyota Motor Credit Corporation 2.630 8/27/2008 29,943,017 25,000,000 Wal-Mart Stores, Inc. « 2.450 8/19/2008 24,969,375 Total Consumer Cyclical Consumer Non-Cyclical (0.8% ) 13,737,000 Novartis Finance Corporation 2.280 8/6/2008 13,732,650 25,000,000 Novartis Finance Corporation 2.280 8/26/2008 24,960,417 Total Consumer Non-Cyclical Education (6.8% ) 2,600,000 Duke University 2.400 8/7/2008 2,598,960 30,000,000 Northwestern University 2.350 8/13/2008 29,976,500 20,000,000 Northwestern University 2.400 8/14/2008 19,982,667 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 1 Financial Securities Lending Trust Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Commercial Paper (59.3%) Rate (+) Date Value Education  continued $13,600,000 Northwestern University 2.560% 9/10/2008 $13,561,316 25,000,000 Northwestern University 2.500 9/12/2008 24,927,083 28,000,000 Yale University 2.400 8/6/2008 27,990,667 25,600,000 Yale University 2.400 8/7/2008 25,589,760 25,000,000 Yale University 2.400 8/11/2008 24,983,333 36,400,000 Yale University 2.400 8/12/2008 36,373,304 20,050,000 Yale University 2.400 8/13/2008 20,033,960 20,000,000 Yale University 2.400 8/14/2008 19,982,667 25,000,000 Yale University 2.400 8/15/2008 24,976,667 25,000,000 Yale University 2.550 9/9/2008 24,930,937 15,000,000 Yale University 2.570 9/10/2008 14,957,167 10,000,000 Yale University 2.570 9/18/2008 9,965,733 Total Education Finance (20.8% ) 8,000,000 Amsterdam Funding Corporation « 2.580 8/15/2008 7,991,973 25,000,000 Amsterdam Funding Corporation « 2.600 8/19/2008 24,967,500 30,000,000 Barton Capital Corporation « 2.530 8/5/2008 29,991,567 16,000,000 Barton Capital Corporation « 2.550 8/13/2008 15,986,400 30,000,000 Barton Capital Corporation « 2.620 9/8/2008 29,917,033 30,000,000 Barton Capital Corporation « 2.620 9/17/2008 29,897,383 18,156,000 Bryant Illinois Park Fund « 2.800 8/5/2008 18,150,351 22,545,000 Bryant Illinois Park Fund « 2.500 8/25/2008 22,507,425 40,605,000 Chariot Funding, LLC « 2.250 8/1/2008 40,605,000 30,000,000 Chariot Funding, LLC « 2.750 8/11/2008 29,977,083 14,200,000 Ciesco, LLC « 2.520 8/4/2008 14,197,018 50,000,000 ED&F Man Treasury Management plc « 2.300 8/1/2008 50,000,000 7,000,000 Enterprise Funding Corporation « 2.760 10/22/2008 6,955,993 30,330,000 Falcon Asset Securitization Corporation « 2.600 8/13/2008 30,303,714 25,000,000 Falcon Asset Securitization Corporation « 2.700 8/14/2008 24,975,625 25,000,000 Falcon Asset Securitization Corporation « 2.740 8/19/2008 24,965,750 30,000,000 Falcon Asset Securitization Corporation « 2.650 8/20/2008 29,958,042 25,000,000 Falcon Asset Securitization Corporation « 2.600 9/16/2008 24,916,944 25,000,000 General Electric Capital Corporation 2.400 8/4/2008 24,995,000 7,500,000 General Electric Capital Corporation 2.790 8/18/2008 7,490,119 30,000,000 General Electric Capital Corporation 2.500 8/21/2008 29,958,333 1,129,000 General Electric Capital Corporation 2.420 8/22/2008 1,127,406 30,000,000 Jupiter Securitization Corporation Company, LLC « 2.720 8/25/2008 29,945,600 30,000,000 Jupiter Securitization Corporation Company, LLC « 2.700 8/14/2008 29,970,750 30,000,000 Jupiter Securitization Corporation Company, LLC « 2.650 8/27/2008 29,942,583 25,052,000 Jupiter Securitization Corporation Company, LLC « 2.480 8/28/2008 25,005,403 25,000,000 Park Avenue Receivables Corporation « 2.520 8/6/2008 24,991,250 30,000,000 Park Avenue Receivables Corporation « 2.740 8/26/2008 29,942,917 30,000,000 Park Avenue Receivables Corporation « 2.480 8/28/2008 29,944,200 19,000,000 Ranger Funding Company « 2.700 8/11/2008 18,985,750 9,442,000 Ranger Funding Company « 2.600 8/22/2008 9,427,680 5,000,000 Ranger Funding Company « 2.850 9/16/2008 4,982,111 18,000,000 Sheffield Receivables Corporation « 2.750 8/6/2008 17,993,125 25,000,000 Sheffield Receivables Corporation « 2.650 9/15/2008 24,917,188 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 Financial Securities Lending Trust Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Commercial Paper (59.3%) Rate (+) Date Value Finance  continued $30,000,000 Three Pillars, Inc. « 2.550% 8/29/2008 $29,940,500 15,000,000 Victory Receivables Corporation « 2.800 8/15/2008 14,983,667 24,243,000 Victory Receivables Corporation « 2.550 8/19/2008 24,212,090 20,000,000 Windmill Funding Corporation « 2.690 8/15/2008 19,979,078 40,000,000 Windmill Funding Corporation « 2.650 8/19/2008 39,947,500 25,000,000 Yorktown Capital, LLC « 2.720 8/18/2008 24,967,889 25,000,000 Yorktown Capital, LLC « 2.730 8/20/2008 24,965,035 10,000,000 Yorktown Capital, LLC « 2.750 10/22/2008 9,937,361 Total Finance Insurance (1.2% ) 25,000,000 AIG Funding, Inc. 2.600 8/14/2008 24,976,528 25,000,000 AIG Funding, Inc. 2.600 8/15/2008 24,974,722 5,000,000 AIG Funding, Inc. 2.810 9/23/2008 4,979,315 Total Insurance U.S. Government (14.6% ) 8,000,000 Federal Home Loan Bank 2.284 8/11/2008 7,995,000 30,000,000 Federal Home Loan Bank 2.398 8/25/2008 29,952,800 30,000,000 Federal Home Loan Bank 2.399 8/28/2008 29,946,900 25,000,000 Federal Home Loan Bank 2.493 9/15/2008 24,923,438 25,000,000 Federal Home Loan Bank 2.494 9/17/2008 24,920,035 25,000,000 Federal Home Loan Bank 2.494 9/18/2008 24,918,333 25,000,000 Federal Home Loan Bank 2.494 9/19/2008 24,916,632 30,000,000 Federal Home Loan Bank Discount Notes 2.265 8/22/2008 29,960,975 50,000,000 Federal Home Loan Bank Discount Notes 2.211 8/27/2008 49,921,422 25,000,000 Federal Home Loan Bank Discount Notes 2.515 9/24/2008 24,907,375 6,000,000 Federal Home Loan Mortgage Corporation 2.336 8/20/2008 5,992,717 25,000,000 Federal Home Loan Mortgage Corporation 2.317 8/29/2008 24,955,667 3,000,000 Federal Home Loan Mortgage Corporation Discount Notes 2.314 8/4/2008 2,999,430 13,050,000 Federal Home Loan Mortgage Corporation Discount Notes 2.265 8/18/2008 13,036,257 30,000,000 Federal Home Loan Mortgage Corporation Discount Notes 2.442 9/12/2008 29,916,000 30,000,000 Federal Home Loan Mortgage Corporation Discount Notes 2.442 9/15/2008 29,910,000 25,000,000 Federal Home Loan Mortgage Corporation Discount Notes 2.443 9/18/2008 24,920,000 11,246,000 Federal Home Loan Mortgage Corporation Discount Notes 2.513 9/29/2008 11,200,529 30,000,000 Federal National Mortgage Association 2.280 8/1/2008 30,000,000 30,000,000 Federal National Mortgage Association 2.314 8/8/2008 29,986,700 6,527,000 Federal National Mortgage Association 2.387 8/20/2008 6,518,905 30,000,000 Federal National Mortgage Association 2.388 8/28/2008 29,947,125 40,000,000 Federal National Mortgage Association 2.421 9/10/2008 39,894,222 25,000,000 Federal National Mortgage Association 2.411 9/11/2008 24,932,521 25,000,000 Federal National Mortgage Association 2.412 9/15/2008 24,925,937 25,000,000 Federal National Mortgage Association 2.443 9/17/2008 24,921,667 15,000,000 Federal National Mortgage Association 2.529 10/15/2008 14,922,500 25,000,000 Federal National Mortgage Association Discount Notes 2.505 9/22/2008 24,911,167 25,000,000 Federal National Mortgage Association Discount Notes 2.681 10/8/2008 24,875,853 Total U.S. Government The accompanying Notes to Schedule of Investments are an integral part of this schedule. 3 Financial Securities Lending Trust Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Commercial Paper (59.3%) Rate (+) Date Value U.S. Municipal (3.0% ) $25,245,000 Alaska Housing Financing Corporation 2.350% 8/5/2008 $25,238,408 31,135,000 Alaska Housing Financing Corporation 2.580 8/12/2008 31,110,455 28,918,000 Alaska Housing Financing Corporation 2.560 9/10/2008 28,835,744 16,068,000 Alaska Housing Financing Corporation ± 2.560 9/11/2008 16,021,153 12,000,000 California State Public Works Board Lease Revenue Bonds 2.600 8/18/2008 12,000,000 20,000,000 State of California General Obligation Taxable Commercial Paper Notes (Series B) 2.600 8/19/2008 20,000,000 10,000,000 State of Michigan General Obligation Taxable Bonds (Series 2005-B) 4.125 10/28/2008 10,000,000 Total U.S. Municipal Total Commercial Paper Interest Maturity Shares Other (6.0%) Rate (+) Date Value 215,000 Aim Investments Institutional Money Market Fund 2.400% N/A $215,000 59,474,000 Aim Investments Institutional Money Market Fund 2.560 N/A 59,474,000 68,471,000 Barclays Prime Money Market Fund 2.540 N/A 68,471,000 66,073,090 Merrill Lynch Institutional Money Market Fund 2.490 N/A 66,073,090 73,583,000 Morgan Stanley Institutional Liquidity Funds 2.610 N/A 73,583,000 16,854,663 Primary Fund Institutional Class 2.740 N/A 16,854,663 Total Other Principal Interest Maturity Amount Variable Rate Notes (35.6%) Rate (+) Date Value Banking  Domestic (11.2% ) $8,595,000 Acts Retirement-Life Communities, Inc. « 2.560% 8/7/2008 $8,594,977 10,000,000 Bank of America Corporation § 2.984 11/6/2008 10,000,000 15,000,000 Bank of America NA ≤ 2.988 10/3/2008 15,000,000 25,000,000 Bank of New York Company, Inc. ≤ 2.469 8/11/2008 24,999,968 50,000,000 Bank of New York Company, Inc. 2.446 8/12/2008 50,000,000 10,000,000 Bear Stearns & Company, Inc. « 2.891 9/30/2008 9,964,882 20,000,000 Deutsche Bank AG/New York, NY 3.011 9/22/2008 20,000,000 25,000,000 Deutsche Bank NY 2.828 8/21/2008 24,977,689 50,000,000 Fifth Third Bancorp ≤ 2.471 8/25/2008 50,000,000 37,920,000 HSBC USA, Inc. 2.468 8/15/2008 37,920,000 10,000,000 J.P. Morgan Chase & Company 2.851 9/22/2008 10,003,307 25,000,000 New Mexico Educational Assistance Foundation « 2.560 8/6/2008 25,000,000 35,000,000 Rabobank Nederland NV/NY ≤ 2.656 8/15/2008 35,000,000 34,000,000 Royal Bank of Canada NY ≤ 2.471 8/1/2008 34,000,000 15,000,000 Royal Bank of Canada NY ≤ 3.233 8/15/2008 15,000,000 30,000,000 US Bank National 2.596 8/1/2008 30,000,000 10,000,000 Wachovia Bank 3.001 10/6/2008 10,000,000 10,000,000 Wachovia Bank 2.870 10/27/2008 10,000,000 30,000,000 Wells Fargo & Company 2.318 8/1/2008 29,903,086 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 4 Financial Securities Lending Trust Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Variable Rate Notes (35.6%) Rate (+) Date Value Banking  Domestic  continued $20,000,000 Wells Fargo & Company 2.521% 8/4/2008 $20,003,900 35,000,000 Wells Fargo & Company 2.606 8/18/2008 35,000,000 25,000,000 Wells Fargo Bank NA 2.560 8/5/2008 25,000,000 Total Banking  Domestic Banking  Foreign (8.6% ) 30,000,000 Bank of Ireland 2.666 8/15/2008 30,000,000 12,500,000 Bank of Ireland 2.448 8/19/2008 12,500,000 21,960,000 Bank of Ireland ≤ 2.468 8/20/2008 21,960,000 10,000,000 BNP Paribas SA 2.760 8/7/2008 10,000,000 25,000,000 BNP Paribas SA ≤ 2.460 8/25/2008 25,000,000 25,000,000 DNB NOR ASA ≤ 2.471 8/22/2008 25,000,000 30,000,000 HBOS Treasury Services plc ≤ 2.450 8/7/2008 30,000,000 10,000,000 ING Bank NV ≤ 3.059 9/26/2008 10,000,000 50,000,000 Royal Bank of Canada ≤ 2.450 8/6/2008 49,996,400 40,000,000 Royal Bank of Scotland plc ≤ 2.488 8/21/2008 40,000,000 25,000,000 Royal Bank of Scotland plc 2.488 8/21/2008 24,992,175 25,000,000 Societe Generale 2.463 8/4/2008 25,000,000 50,000,000 Svenska Handelsbanken AB ≤ 2.446 8/13/2008 50,000,000 35,000,000 Svenska Handelsbanken AB ≤ 2.448 8/21/2008 35,000,000 20,000,000 Svenska Handelsbanken AB ≤ 3.150 10/27/2008 20,000,000 Total Banking  Foreign Basic Industry (1.1% ) 50,000,000 BASF Finance Europe NV ≤ 2.796 10/20/2008 50,000,000 Total Basic Industry Brokerage (3.3% ) 50,000,000 Goldman Sachs Group, Inc. ≤ 2.800 8/22/2008 50,000,000 17,800,000 Lehman Brothers Holdings, Inc. 2.539 8/22/2008 17,801,658 10,000,000 Merrill Lynch & Company, Inc. 2.598 8/15/2008 10,000,000 30,000,000 Merrill Lynch & Company, Inc. 2.616 8/18/2008 30,000,000 30,000,000 Merrill Lynch & Company, Inc. 2.449 8/22/2008 30,000,000 21,000,000 Merrill Lynch & Company, Inc. 2.602 8/26/2008 21,000,000 Total Brokerage Consumer Cyclical (4.2% ) 10,000,000 American Honda Finance Corporation ≤ 2.914 8/5/2008 10,000,000 25,000,000 American Honda Finance Corporation 2.980 8/5/2008 25,000,000 7,000,000 American Honda Finance Corporation 2.795 8/20/2008 7,000,000 5,000,000 American Honda Finance Corporation 2.711 9/11/2008 5,000,400 10,000,000 American Honda Finance Corporation ≤ 2.918 10/14/2008 10,000,000 30,000,000 Toyota Motor Credit Corporation 2.530 8/1/2008 30,000,000 25,000,000 Toyota Motor Credit Corporation 2.590 8/1/2008 25,000,000 30,000,000 Toyota Motor Credit Corporation 2.170 8/5/2008 29,998,429 25,000,000 Toyota Motor Credit Corporation 2.480 8/6/2008 25,000,000 30,000,000 Toyota Motor Credit Corporation 2.643 9/5/2008 30,000,000 Total Consumer Cyclical The accompanying Notes to Schedule of Investments are an integral part of this schedule. 5 Financial Securities Lending Trust Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Variable Rate Notes (35.6%) Rate (+) Date Value Finance (3.5% ) $30,000,000 General Electric Capital Corporation 2.338% 8/1/2008 $30,005,380 25,000,000 General Electric Capital Corporation 2.481 8/11/2008 25,000,000 10,730,000 General Electric Capital Corporation 2.529 8/22/2008 10,730,136 25,000,000 General Electric Capital Corporation 2.460 8/26/2008 24,985,675 25,000,000 General Electric Capital Corporation 2.502 8/26/2008 25,000,000 7,735,000 Pershing Drive Associates, LP « 2.800 8/7/2008 7,735,000 20,690,000 Pitney Road Partners, LLC « 2.950 8/7/2008 20,690,000 20,000,000 Union Hamilton Special Funding, LLC ≤« 3.301 9/29/2008 20,000,000 Total Finance Insurance (1.4% ) 15,000,000 Allstate Life Global Funding Trust 3.058 9/22/2008 15,000,000 50,000,000 ING Verzekeringen NV ≤ 2.450 8/4/2008 50,000,000 Total Insurance U.S. Municipal (0.7% ) 15,000,000 New York State Housing Finance Agency Revenue Bonds (Series B) « 2.600 11/1/2041 15,000,000 19,200,000 Texas State Adjustable Taxable Veterans Housing Revenue Bonds (Series PG Class B) 2.560 8/6/2008 19,200,000 Total U.S. Municipal U.S. Government (1.6% ) 30,000,000 Federal Home Loan Bank 2.310 8/1/2008 30,000,000 30,000,000 Federal Home Loan Bank 2.395 8/1/2008 30,000,000 15,000,000 Federal Home Loan Bank 2.621 10/5/2008 14,997,566 Total U.S. Government Total Variable Rate Notes Total Investments (at amortized cost) 100.9% Other Assets and Liabilities, Net (0.9%) Total Net Assets 100.0% + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades. « Denotes investments that benefit from credit enhancements or liquidity support provided by a third party bank or institution. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of July 31, 2008, the value of these investments was $670,956,368 or 14.2% of total net assets. Cost for federal income tax purposes is $4,777,216,027. The accompanying Notes to Schedule of Investments are an integral part of this schedule. 6 TriventFinancial Securities LendingTrust Notes To Schedule Of Investments July 31, 2008 (unaudited) Valuation  Securities are valued on the basis of amortized cost (which approximates value), whereby a portfolio security is valued at its cost initially, and thereafter valued to reflect a constant amortization to maturity of any discount or premium. The market values of the securities held in the Trust are determined once per week using prices supplied by the Trusts independent pricing service. Mutual funds are valued at the net asset value at the close of each business day. Other  For financial statement purposes, investment security transactions are accounted for on the trade date. Interest income is recognized on an accrual basis. Discount and premium are amortized over the life of the respective securities on the interest method. Realized gains or losses on sales are determined on a specific cost identification basis. Additional information  The Funds Policy regarding valuation of investments and other significant accounting policies can be obtained by referring to the Funds most recent annual or semiannual shareholder report. 7 Item 2. Controls and Procedures (a)(i) Registrants President and Treasurer have concluded that registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (a)(ii) Registrants President and Treasurer are aware of no change in registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, registrants internal control over financial reporting. Item 3. Exhibits Separate certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 26, 2008 THRIVENT FINANCIAL SECURITIES LENDING TRUST By: /s/ Pamela J. Moret Pamela J. Moret President Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: September 26, 2008 By: /s/ Pamela J. Moret Pamela J. Moret President Date: September 26, 2008 By: /s/ Gerard V. Vaillancourt Gerard V. Vaillancourt Treasurer
